Exhibit 10.2
EXECUTION VERSION
TRADEMARK SECURITY AGREEMENT
          This TRADEMARK SECURITY AGREEMENT, dated as of April 28, 2010
(“Trademark Security Agreement”), made by each of the signatories hereto
(together with any other entity that may become a party hereto as provided
herein, the “Grantors”), is in favor of THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
for the Secured Parties (in such capacity, the “Assignee”).
WITNESSETH:
          WHEREAS, the Grantors are party to a Guarantee and Collateral
Agreement dated as of April 28, 2010 (the “Guarantee and Collateral Agreement”)
in favor of the Assignee pursuant to which the Grantors are required to execute
and deliver this Trademark Security Agreement;
          NOW, THEREFORE, in consideration of the premises and to induce the
initial Holders to purchase the Notes, each Grantor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Guarantee and
Collateral Agreement. For purposes of this Trademark Security Agreement, the
term “Trademarks” shall mean, collectively, all trademarks, service marks,
certification marks, tradenames, corporate names, company names, business names,
slogans, logos, trade dress, Internet domain names, and other source
identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, including, without
limitation, each registration and application identified on Schedule 1 hereto,
together with any and all (i) registrations and applications for any of the
foregoing, (ii) goodwill connected with the use thereof and symbolized thereby,
(iii) rights and privileges arising under applicable law with respect to the use
of any of the foregoing, (iv) reissues, continuations, extensions and renewals
thereof and amendments thereto, (v) income, fees, royalties, damages and
payments now or hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements, dilutions, misappropriations, or other violations thereof,
(vi) rights to sue or otherwise recover for past, present and future
infringements, misappropriations, dilutions or other violations thereof, and
(vii) rights corresponding thereto throughout the world.
          SECTION 2. Grant of Security Interest in Trademark Collateral. Each
Grantor hereby grants to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of all Obligations:
          (a) all Trademarks of such Grantor, including, without limitation, the
registered and applied-for Trademarks of such Grantor listed on Schedule 1
attached hereto; and

1



--------------------------------------------------------------------------------



 



          (b) to the extent not covered by clause (a), all Proceeds of any of
the foregoing;
provided, that (i) this Trademark Security Agreement shall not constitute a
grant of a security interest in any property to the extent that and for as long
as such grant of a security interest (A) is prohibited by any Requirement of
Law, (B) requires a filing with or consent from any Governmental Authority
pursuant to any Requirement of Law that has not been made or obtained,
(C) constitutes a breach or default under or results in the termination of, or
requires any consent not obtained under, any lease, license or agreement, except
to the extent that such Requirement of Law or provisions of any such lease,
license or agreement is ineffective under applicable law or would be ineffective
under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC to prevent the attachment
of the security interest granted hereunder, (D) any United States Trademark
applications filed on the basis of a Grantor’s intent-to-use such mark, in each
case, unless and until evidence of the use of such Trademark in interstate
commerce is submitted to the PTO, but only if and to the extent that the
granting of a security interest in such application would result in the
invalidation of such application, provided, that to the extent such application
is excluded from the Collateral, upon the submission of evidence of use of such
Trademark to the PTO, such Trademark application shall automatically be included
in the Collateral, without further action on any party’s part; or (E) is in
Capital Stock which is specifically excluded from the definition of Pledged
Stock by virtue of the proviso to such definition; and (ii) the security
interest granted hereby (x) shall attach at all times to all proceeds of such
property, (y) shall attach to such property immediately and automatically
(without need for any further grant or act) at such time as the condition
described in clause (i) ceases to exist and (z) to the extent severable shall in
any event attach to all rights in respect of such property that are not subject
to the applicable condition described in clause (i).
          SECTION 3. Guarantee and Collateral Agreement. The security interest
granted pursuant to this Trademark Security Agreement is granted in conjunction
with the security interest granted to the Assignee pursuant to the Guarantee and
Collateral Agreement and Grantors hereby acknowledge and affirm that the rights
and remedies of the Assignee with respect to the security interest in the
Trademarks made and granted hereby are more fully set forth in the Guarantee and
Collateral Agreement. In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Guarantee and Collateral Agreement, the
provisions of the Guarantee and Collateral Agreement shall govern.
          SECTION 4. Recordation. Each Grantor hereby authorizes and requests
that the Commissioner of Patents and Trademarks record this Trademark Security
Agreement.
          SECTION 5. Termination. (a) At such time as the Obligations have been
paid in full, the Collateral shall be released from the Liens created hereby,
and this Trademark Security Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Collateral Agent shall deliver to such Grantor any
Collateral held by the Collateral Agent hereunder and execute and deliver to
such Grantor such documents (in form and substance reasonably satisfactory to
the Collateral Agent) as such Grantor may reasonably request to evidence such
termination.

2



--------------------------------------------------------------------------------



 



          (b) If any of the Collateral is sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Indenture and
delivery of an Officer’s Certificate and Opinion of Counsel in accordance with
the Indenture, then the Lien created pursuant to this Trademark Security
Agreement in such Collateral shall be released, and the Collateral Agent, at the
request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of such Collateral (not including Proceeds thereof) from the
security interests created hereby. At the request and sole expense of the
Company, a Subsidiary Guarantor shall be released from its obligations hereunder
in the event that all the Capital Stock of such Subsidiary Guarantor shall be
sold, transferred or otherwise disposed of in a transaction permitted by the
Indenture; provided that the Company shall have delivered to the Collateral
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with an
Officer’s Certificate and Opinion of Counsel in accordance with the Indenture.
          SECTION 6. GOVERNING LAW. THIS TRADEMARK SECURITY AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
          SECTION 7. Counterparts. This Agreement may be executed by one or more
of the parties to this Trademark Security Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Trademark Security Agreement by facsimile transmission or electronic
transmission (in PDF format) shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Trademark Security
Agreement signed by all the parties shall be lodged with the Company, the
Trustee and the Collateral Agent.
[Remainder of This Page Intentionally Left Blank.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor has caused this TRADEMARK SECURITY
AGREEMENT to be executed and delivered by its duly authorized officer as of the
date first above written.

            MERGE HEALTHCARE INCORPORATED,
as Grantor
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary        CEDARA SOFTWARE (USA) LIMITED,
as Grantor
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary        AMICAS, INC.,
as Grantor
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer        EMAGEON INC.,
as Grantor
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer     

[Signature Page to Trademark Security Agreement]

 



--------------------------------------------------------------------------------



 



            CAMTRONICS MEDICAL SYSTEMS, LTD.,
as Grantor
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer        ULTRAVISUAL MEDICAL SYSTEMS CORPORATION,
as Grantor
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer        MERGE EMED, INC.,
as Grantor
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary     

[Signature Page to Trademark Security Agreement]

 



--------------------------------------------------------------------------------



 



Accepted and Agreed:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Assignee

          By:   /s/ Yolanda Ash         Name:   Yolanda Ash        Title:  
Associate       

[Signature Page to Trademark Security Agreement]

 